 In the Matter of CALIFORNIA CONSUMERS CORPORATION,EMPLOYERandMARVIN L. SUMMERS, PETITIONERandFRUIT AND PRODUCE DRIVERS,WAREHOUSEMEN AND EMPLOYEES UNION, LOCAL No. 630, AFL (I. B.T.),11UNIONCase No. 21-RD-69.-Decided March, °09, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror andare hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthiscase to athree-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer,assertsthat theUnionis no longerthe representative of the Employer's employees asdefined in Section 9 (a) of the Act.The Union, a labor organization affiliated with the American Fed-eration of Labor, was certified by the Board in September1945 8 asthe bargaining representative of employees of the Employer.3.Following its certification in September 1945, the Union enteredintocollectivebargainingcontracts with the Employer. In December1947, the Unionwon an election4 authorizing it to execute a union-shop contract with the Employer. The contract entered into for the1 The Union's name appears in the caption as amended at the hearing.2The Unionsought toattack theauthenticity of the showing of interest made by thePetitioner,and to introduce into evidence a petition allegingthatthe signers had beeninduced by misrepresentationsof the Petitionerto lend their support to the petition fordecertification.As it is well established that evidencerelating to showing of interestis an administrative matter not litigable by the parties,we affirm the hearing officer'sruling refusingto admit such evidence.Matter ofBurry Biscuit Corporation,76 N. L.R. B 640.*Chairman Herzog and Members Houston andMurdock8 21-R-2971.* 21-UA-23.82 N. L. R. B., No. 56.484 CALIFORNIA CONSUMERS CORPORATION485year 1948 was on a calendar year-to-year basis, subject to 60-day writ-ten notice by either party of a desire to modify or terminate the con-tract.On or about October 11, 1948, the Union notified the Employerby letter of its desire to modify the 1948 contract.By a letter datedOctober 20, 1948, the Employer notified the Union of its intention toterminate the contract.No contract has since been executed.The Union appeared and participated in the hearing. It filed a"Post Hearing Brief," in which it urged that the Board dismiss theinstant petition or, in the alternative, reopen the hearing to take fur-ther evidence.5Therefore, although the Union has no current con-tract with the Employer, it is apparently seeking to maintain itsposition as the certified collective bargaining representative of theEmployer's employees.Accordingly, we find that a question affect-ing commerce exists concerning the representation of employees ofthe Employer, within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees at the Employer's Pasa-dena, California, plant, including leadwomen, forewomen, assistantsupervisors, keymen, and subforemen; but excluding engineers, icepullers, office and clerical employees, supervisors, foremen, and allother supervisors as defined in the Act.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelyb The Unionargued inthis brief that thePetitioner,a subforeman,isa supervisor.The partieshad stipulated, however, thatsubforemen should be included in the unit.The contentions in the Union's brief as to the seasonal nature ofthe Employer's opera-tions arenot supported by the record.Should the seasonal nature of the Employer'sbusiness render undesirablethe holdingof the election herein directed, we hereby waivethe requirement in the Directionof Electionthat the electionbe held within 30 daysfrom the date of the Direction and authorize the Regional Director to hold the election atsuch time as he deemsappropriate.Therefore,we herebydeny the Union'smotion todismiss thepetition or to reopenthe bearing.6The compositionof the unit is the sameas thatfound appropriate in the representationcase. 21-R-2971.838914-50-vol. 82-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to de-termine whether or not they desire to be represented, for purposesof collective bargaining, by Fruit and Produce Drivers, Warehouse-men and Employees Union, Local No. 630, AFL (I. B. T.).